DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application.
Claims 1-15 are original; claim 16 is new; claims 17-20 are withdrawn; claims 
Claims 1-16 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/06/2020 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for 	pre-AIA  the applicant regards as the invention.
claim 1 wherein “…the two parallel extending members include a mounting hole…” renders the claim indefinite because it is unclear whether each of the extending member include a respective mounting hole or whether a single mounting hole is comprised by both of the extending members.
Claim 4 is indefinite because one would not know what kind of securement is a better securement because the opinion varies greatly to a person ordinary skill in the art e.g. textured finish better for some may not be better for others.
Claim 7 is indefinite because it is unclear whether the Applicant intend to claim the balancing member in combination or whether the balancing member is functionally recited as suggested in claim 1. If the balancing member is claimed in combination the Examiner suggests that claim 1 should be amended to recite the combination. If the Applicant intend to functionally recite the balancing member; the Examiner suggest that claim 7 should be amended to utilize the term “configure”. Claim 12 contains similar issue.
The recitation “may” in claim 8 renders the claim indefinite because it is unclear whether the first member can or cannot include “c-shaped extension”.
The recitation of claim 10 wherein “…the two parallel extending members having an alignment surface…” renders the claim indefinite because it is unclear whether each of the extending member include an alignment surface or whether alignment surface is comprised/defined by both of the extending members.

Dependent claims 2-3, 5-6, 9 and 11-16 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (U.S. Pat. Pub. No. 20120205499 A1).
	Regarding claim 1, Shelton teaches a conduit-balancer link system that includes:
a first member (Shelton; 928) having a leg portion (Shelton; 962) with an interior surface and an outer portion with an opening (Shelton; 970);
the leg portion of the first member includes at least one threaded opening (Shelton; opening receiving 936);
the opening of the first member is attachable to a balancing member [intended use];
a second member (Shelton; 961) having a generally u-shaped outer profile that includes two parallel extending members (Shelton; members having 956 and 957) and an inner portion;
(Shelton; 956, 957);
the second member is secured to the first member by aligning the mounting hole of the two parallel extending members to the at least one threaded opening of the first member; and
a conduit (Shelton; 920) is held in an area created between the interior surface of the first member and the inner portion of the second member.
 However, Shelton does not explicitly teach the at least one opening to be threaded. The Examiner takes the official notice that providing opening that is threaded is old and well known in the art. Since, there are a finite number of choices available to one of ordinary skill in the art for connecting fasteners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Shelton having the at least one opening that is threaded. The motivation would have been to provide appropriate strength during the retention while reducing the additional smart parts. Therefore, it would have been obvious to modify Shelton as specified in claim 1.
 	Regarding claim 2, Shelton as modified teaches the mounting holes (Shelton; 956, 957) are threaded. It would have been obvious to one of ordinary skill in the art to provide the mount holes that are threaded for the reasons noted above.
Regarding claim 4, Shelton teaches the interior surface of the first member (Shelton; 928) and the inner portion of the second member (Shelton; 961) include a textured finish (Shelton; see Fig. 2 for configuration) to better secure the conduit and prevent movement.
claim 7, Shelton teaches the first member (Shelton; 928) is attached to the balancing member with the second member (Shelton; 961) is removable from the first member during a change of conduit or wire [capable/intended use].
Regarding claim 8, Shelton teaches the leg portion (Shelton; 962) of the first member may include a c-shaped extension (Shelton; capbable).
Regarding claim 9, Shelton teaches wherein the second member (Shelton; 961) is secured to first member (Shelton; 928) with fasteners (Shelton; 936).
Regarding claim 10, Shelton teaches a conduit-balancer link system that includes:
a first member (Shelton; 928) having a leg portion (Shelton; 962) with a c-shaped extension (Shelton; portions defining 958 of 962) and an outer portion attachable to a balancing member [intended use/capable];
a second member (Shelton; 961) having a generally u-shaped outer profile that includes two parallel extending members (Shelton; members having 956, 957);
the two parallel extending members having an aligning surface (Shelton; top surface of 961); the aligning surface is between the outer portion and the c-shaped extension of the first member; and
a conduit (Shelton; 920) is routed between the c-shaped extension of the first member and an inner portion of the second member.
Regarding claim 12, Shelton teaches the first member (Shelton; 928) is attached to the balancing member during a change of conduit or wire [capable/intended use].
Regarding claim 13, Shelton teaches the second member (Shelton; 961) is secured to first member (Shelton; 928) with fasteners (Shelton; 936).
claim 14, Shelton teaches the interior surface of the first member (Shelton; 961) and the inner portion of the second member (Shelton; 961) include a cut-out (Shelton; cutout receiving 920) to allow the conduit to pass through.
Regarding claim 15, Shelton teaches the cut-out (Shelton; cutout receiving 920) include a textured finish (Shelton; see Figs. 2-3 for configuration) to better secure the conduit and prevent movement.
 	Regarding claim 16, Shelton teaches the conduit (Shelton; 920) includes an opening (Shelton; opening of 920) for weld wire to pass through [capable/intended use].
	Allowable Subject Matter
Claims 3, 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5-6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631